Citation Nr: 0300059	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  00-00 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to an increased rating for chronic brain 
syndrome, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the transverse process, L4, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right femur, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
January 1969.

This case comes before the Board of Veterans' Appeals 
(Board) by means of a February 1999 rating decision 
rendered by the Newark, New Jersey, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran perfected a timely appeal of a February 
1999 rating action that denied increased ratings for the 
issues on appeal.  

2.  In November 2001, the RO issued a rating action that 
awarded an increased rating for the veteran's chronic 
brain syndrome and established entitlement to a total 
disability rating due to individual unemployability 
resulting from service-connected disability.  

3.  The veteran submitted a written statement in November 
2002 indicating that he was satisfied with the November 
2001 rating decision and that he wished to withdraw his 
appeal to the Board.  


CONCLUSION OF LAW

As the veteran has withdrawn his appeal, there remains no 
allegation of error of fact or law for appellate 
consideration. 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for an increased rating for his 
service-connected disabilities in 1998.  At that time, his 
service-connected chronic brain syndrome was rated as 30 
percent disabling and his service-connected residual of a 
fracture of the transverse process, L4, and residuals of a 
fracture of the right femur were both rated as 10 percent 
disabling.  By rating action dated in February 1999, the 
RO denied increased disability rating for these 
disabilities.  Thereafter, the veteran filed a May 1999 
notice of disagreement of this decision and the RO 
furnished him with an October 1999 Statement of the Case 
that that continued the denial of his claims.  The veteran 
subsequently filed an Appeal to the Board.  

During the pendency of this appeal, the RO issued a rating 
action in February 2001 that awarded a 50 percent 
disability rating for his service-connected chronic brain 
syndrome from July 21, 1998, the date that the RO received 
the veteran's claim for an increased rating.  By 
subsequent rating action in November 2001, a 70 percent 
disability evaluation was awarded for this disability.  At 
that time, the veteran was also awarded a total disability 
rating due to individual unemployability resulting from 
his service-connected disabilities, effective from July 
2001.  

On a written statement received by the Board in November 
2002, the veteran indicated that he "would like at this 
time to discontinue my appeal . . ."  He noted that he was 
satisfied with the November 2001 rating decision and he 
could "see no reason to continue with an appeal." 

Under 38 U.S.C.A. § 7105 (1991 & Supp. 2001), the Board 
may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
A Substantive Appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2002).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2002).  

The Board finds the veteran's November 2002 statement to 
be a valid withdrawal of the issue on appeal as it shows a 
clear intent to terminate or "discontinue" his appeal.  As 
the veteran has withdrawn his appeal, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal and it is dismissed 
without prejudice.


ORDER

The veteran's appeal is dismissed.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

